 


109 HR 1789 IH: Health Professionals Substance Abuse Education Act
U.S. House of Representatives
2005-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1789 
IN THE HOUSE OF REPRESENTATIVES 
 
April 21, 2005 
Mr. Kennedy of Rhode Island (for himself and Mr. Ramstad) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To educate health professionals concerning substance use disorders and addiction. 
 
 
1.Short titleThis Act may be cited as the Health Professionals Substance Abuse Education Act. 
2.Findings and purpose 
(a)FindingsCongress makes the following findings: 
(1)Illegal drugs and alcohol are responsible for thousands of deaths each year, and they fuel the spread of a number of communicable diseases, including AIDS and Hepatitis C, as well as some of the worst social problems in the United States, including child abuse, domestic violence, and sexual assault. 
(2)There are an estimated 19,500,000 current drug users in America, nearly 4,000,000 of whom are addicts. An estimated 14,800,000 Americans abuse alcohol or are alcoholic. 
(3)There are nearly 27,000,000 children of alcoholics in America, almost 11,000,000 of whom are under 18 years of age. Countless other children are affected by substance abusing parents or other caretakers. Health professionals are uniquely positioned to help reduce or prevent alcohol and other drug-related impairment by identifying affected families and youth and by providing early intervention. 
(4)Drug addiction is a chronic relapsing disease. As with other chronic relapsing diseases (such as diabetes, hypertension, and asthma), there is no cure, although a number of treatments can effectively control the disease. According to an article published in the Journal of the American Medical Association, treatment for addiction works as well as treatment for other chronic relapsing diseases. 
(5)Drug treatment is cost effective, even when compared with residential treatment, the most expensive type of treatment. Residential treatment for cocaine addiction costs between $15,000 and $20,000 a year, a substantial savings compared to incarceration (costing nearly $40,000 a year), or untreated addiction (costing more than $43,000 a year). Also, in 1998, substance abuse and addiction accounted for approximately $10,000,000,000 in Federal, State, and local government spending simply to maintain the child welfare system. The economic costs associated with fetal alcohol syndrome were estimated at $54,000,000,000 in 2003. 
(6)Many doctors and other health professionals are unprepared to recognize substance abuse in their patients or their families and intervene in an appropriate manner. Only 56 percent of residency programs have a required curriculum in preventing or treating substance abuse. 
(7)Fewer than 1 in 5 doctors (only 19 percent) feel confident about diagnosing alcoholism, and only 17 percent feel qualified to identify illegal drug use. 
(8)Most doctors who are in a position to make a diagnosis of alcoholism or drug addiction do not believe that treatment works (less than 4 percent for alcoholism and only 2 percent for drugs). 
(9)According to a survey by the National Center on Addiction and Substance Abuse at Columbia University (referred to in this section as CASA), 94 percent of primary care physicians and 40 percent of pediatricians presented with a classic description of an alcoholic or drug addict, respectively, failed to properly recognize the problem. 
(10)Another CASA report revealed that fewer than 1 percent of doctors presented with the classic profile of an alcoholic older woman could diagnose it properly. Eighty-two percent misdiagnosed it as depression, some treatments for which are dangerous when taken with alcohol. 
(11)Training can greatly increase the degree to which medical and other health professionals screen patients for substance abuse. It can also increase the manner by which such professionals screen children and youth who may be impacted by the addiction of a parent or other primary caretaker. Boston University Medical School researchers designed and conducted a seminar on detection and brief intervention of substance abuse for doctors, nurses, physician’s assistants, social workers and psychologists. Follow-up studies reveal that 91 percent of those who participated in the seminar report that they are still using the techniques up to 5 years later. 
(12)The total economic costs of untreated addiction is estimated to be $274,800,000,000. Arming health care professionals with the information they need in order to intervene and prevent further substance abuse could lead to a significant cost savings. 
(13)A study conducted by doctors at the University of Wisconsin found a $947 net savings per patient in health care, accident, and criminal justice costs for each individual screened and, if appropriate, for whom intervention was made, with respect to alcohol problems. 
(b)PurposeIt is the purpose of this Act to— 
(1)improve the ability of health care professionals to identify and assist their patients in obtaining appropriate treatment for substance abuse; 
(2)improve the ability of health care professionals to identify and refer children and youth affected by substance abuse in their families for effective treatment; and 
(3)help establish an infrastructure to train health care professionals about substance abuse issues and the impact on families. 
3.Health professionals substance abuse educationPart D of title V of the Public Health Service Act (42 U.S.C. 290dd et seq.) is amended by adding at the end the following: 
 
544.Substance abuse education for generalist health professionals 
(a)Secretary of health and human servicesThe Secretary shall carry out activities to train health professionals (who are generalists and not already specialists in substance abuse) so that they are competent to— 
(1)recognize substance abuse in their patients or the family members of their patients; 
(2)intervene, treat, or refer for treatment those individuals who are affected by substance abuse; 
(3)identify and assist children of substance abusing parents; 
(4)serve as advocates and resources for community-based substance abuse prevention programs; and 
(5)appropriately address the non-therapeutic use of prescription medications. 
(b)Use of fundsAmounts received under this section shall be used— 
(1)to continue grant support through cooperative agreements to the Association for Medical Education and Research in Substance Abuse (AMERSA) Interdisciplinary Faculty Development Project; 
(2)to continue grants to the Association for Medical Education and Research in Substance Abuse (AMERSA) Interdisciplinary Faculty Development Project; and 
(3)to support the Addiction Technology Transfer Centers counselor training programs to train substance abuse counselors and other health professionals such as dental assistants, allied health professionals including dietitians and nutritionists, occupational therapists, physical therapists, respiratory therapists, speech-language pathologists and audiologists, and therapeutic recreation specialists. 
(c)CollaborationThe Secretary shall participate in interdisciplinary collaboration and collaborate with other nongovernmental organizations with respect to activities carried out under this section. 
(d)Academic creditsThe Secretary shall encourage community colleges and other academic institutions determined appropriate by the Secretary to recognize classes offered by the Addiction Technology Transfer Centers for purposes of academic credit. 
(e)EvaluationsThe Secretary shall conduct a process and outcome evaluation of the programs and activities carried out with funds received under this section, and shall provide annual reports to the Secretary and the Director of the Office of National Drug Control Policy. 
(f)DefinitionsIn this section— 
(1)the term health professional means an allopathic or osteopathic physician, advanced practice nurse, physician assistant, social worker, psychologist, pharmacist, dental health professional, psychiatrist, allied health professional, drug and alcohol counselor, or other individual who is licensed, accredited, or certified under State law to provide specified health care services and who is operating within the scope of such licensure, accreditation, or certification; and 
(2)the terms allopathic or osteopathic physician, nurse, physician assistant, advanced practice nurse, social worker, psychologist, pharmacist, dental health professional, and allied health professional shall have the meanings given such terms for purposes of titles VII and VIII of the Public Health Service Act (42 U.S.C. 292 et seq. and 296 et seq.). 
(g)Authorization of appropriationsThere is authorized to be appropriated to carry out this section, $9,000,000 for each of fiscal years 2006 through 2010. Amounts made available under this subsection shall be used to supplement and not supplant amounts being used on the date of enactment of this section for activities of the types described in this section. 
545.Substance abuse interdisciplinary expert educator 
(a)EstablishmentThe Secretary shall establish and administer a substance abuse faculty fellowship program through grants and contacts under which the Secretary shall provide assistance to eligible institutions to enable such institutions to employ interdisciplinary faculty who will serve as advanced level expert educators (referred to in this section as expert educators). 
(b)Eligibility 
(1)InstitutionsTo be eligible to receive assistance under this section, an institution shall— 
(A)be an accredited medical school or undergraduate or graduate nursing school, or be an institution of higher education that offers one or more of the following— 
(i)an accredited physician assistant program; 
(ii)an accredited dental health professional program; 
(iii)a graduate program in pharmacy; 
(iv)a graduate program in public health; 
(v)a graduate program in social work; 
(vi)a graduate program in psychology; 
(vii)a graduate program in marriage and family therapy; or 
(viii)a graduate program in counseling; and 
(B)prepare and submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require. 
(2)Qualifications for expert educatorsTo be eligible to receive an advanced level expert educator faculty appointment from an eligible institution under this section, an individual shall prepare and submit to the institution an application at such time, in such manner, and containing such information as the institution may require. Expert educators should have advanced level training in education about substance use disorders and expertise in such areas as culturally competent and gender specific prevention and treatment strategies for vulnerable populations (such as adults and adolescents with dual diagnosis, older individuals, children in families affected by substance abuse, and individuals and families involved in the criminal justice system) and will serve as resources and advisors for health professional training institutions. 
(c)Use of funds 
(1)In generalAn eligible institution shall utilize assistance received under this section to provide one or more fellowships to eligible individuals. Such assistance shall be used to pay a sum of not to exceed 50 percent of the annual salary of the individual under such a fellowship for a 5-year period. 
(2)FellowshipsUnder a fellowship under paragraph (1), an individual shall— 
(A)devote a substantial number of teaching hours to substance abuse issues (as part of both required and elective courses) at the institution involved during the period of the fellowship; 
(B)incorporate substance abuse issues, including the impact on children and families, into the required curriculum of the institution in a manner that is likely to be sustained after the period of the fellowship ends (courses described in this subparagraph should be provided as part of several different health care training programs at the institution involved); and 
(C)educate health professionals about issues related to the nontherapeutic use of prescription medications. 
(3)EvaluationsThe Secretary shall conduct a process and outcome evaluation of the programs and activities carried out with amounts appropriated under this section and shall provide annual reports to the Director of the Office of National Drug Control Policy and the appropriate committees of Congress. 
(d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section, $6,000,000 for each of the fiscal years 2006 through 2010. Amounts made available under this subsection shall be used to supplement and not supplant amounts being used on the date of enactment of this section for activities of the types described in this section. 
546.Center of excellence 
(a)In generalThe Secretary shall establish centers of excellence at medical centers or universities throughout the United States to— 
(1)initiate, promote, and implement training, research, and clinical activities related to targeted issues or special areas of focus such as brief intervention in general health settings, children and families affected by substance abuse, older individuals, maternal and child health issues, individuals with dual diagnosis, prevention in the general health setting, and clinical practice standards for primary care providers; and 
(2)provide opportunities for interdisciplinary collaboration in curriculum development, course development, clinical practice, research and translation of research into practice, and policy analysis and formulation. 
(b)Use of fundsCenters of excellence established under subsection (a) shall use funds provided under this section to— 
(1)disseminate information on evidence-based approaches concerning the prevention and treatment of substance use disorders; and 
(2)assist health professionals and alcohol and drug treatment counselors to incorporate the latest research into their treatment practices. 
(c)Authorization of appropriationsThere is authorized to be appropriated to carry out this section, $6,000,000 for each of the fiscal years 2006 through 2010.. 
 
